DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 10059467; already of record in IDS).
Regarding Claim 1,
Wang teaches
	A system for drone docking, adaptable for a vehicle (Wang: Abstract), wherein the system comprises: 
	a drone; and (Wang: Abstract; A UAV is an example of a drone.)
	a moving platform, disposed on the vehicle (Wang: Column 21, Line 48-52; Fig. 1) and in communication with the drone, wherein (Wang: Column 22, Line 51-53)
the moving platform obtains current environmental data and historical environmental data  corresponding to the moving platform, (Wang: Column 15, Line 63 – Column 16, Line 14 and Column 16, Line 45-57; Current environment data includes any obstruction detected by the UAV such as an animal, parked cars, people, etc. while the historical environmental data includes the geographical and topological map data.)
the moving platform generates a recommended flight parameter based on the current environment data and the historical environment data, (Wang: Column 15, Line 63 – Column 16, Line 14 and Column 16, Line 45-57; Current environment data includes any obstruction detected by the UAV such as an animal, parked cars, people, etc. while the historical environmental data includes the geographical and topological map data.) and transmits the recommended flight parameter to the drone, (Wang: Column 37, Line 50-60)
	the drone adjusts a flight parameter of the drone according to the recommended flight parameter, and docks on the moving platform according to the flight parameter. (Wang: Column 16, Line 66 – Column 17, Line 15)

Regarding Claim 2,
Wang teaches
	The system according to claim 1, wherein the current environmental data is associated with at least one of location information, a moving speed, a moving direction, a communication status, a wind speed, time, and weather, and the historical environmental data is associated with a road condition. (Wang: Column 38, Line 49-51)

Regarding Claim 5,
Wang teaches
	The system according to claim 2, wherein the moving platform determines that the moving platform is about to pass through a curve based on the current environmental data and the historical environmental data, and transmits the recommended flight parameter to the drone in response to that the moving platform is about to pass through the curve, (Wang: Column 15, Line 55-62) wherein the recommended flight parameter instructs the drone not to dock within a period of time. (Wang: Column 15, Line 47-54)

Regarding Claim 6,
Wang teaches
	The system according to claim 2, wherein the moving platform transmits the recommended flight parameter to the drone in response to that the moving speed of the moving platform is larger than a speed threshold, wherein the recommended flight parameter instructs the drone not be dock within a period of time. (Wang: Column 15, Line 3-13 and Column 39, Line 4-23; The drone is capable of landing on a vehicle that is traveling at or under that drone’s speed limit. The limit is dependent on the drone itself. The system can also instruct the drone to move based on several different preset flight patterns including one where the drone is instructed to hover or fly near the moving vehicle for a set amount of time before landing.)

Regarding Claim 11,
Wang teaches
	The system according to claim 1, wherein the moving platform comprises a plurality of docking areas, wherein the recommended flight parameter instructs the drone to dock in one of the plurality of docking areas. (Wang: Column 12, Line 21-30) 

Regarding Claim 13, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Eyhorn (US 20180357909).
Regarding Claim 3,
Wang teaches
	The system according to claim 1,… 
	Wang does not teach
	…wherein the recommended flight parameter and the flight parameter are associated with at least one of the following: 
	an attitude, heading, and a flight speed. 
However in the same field of endeavor, Eyhorn teaches
	wherein the recommended flight parameter and the flight parameter are associated with at least one of the following: 
	an attitude, heading, and a flight speed. (Eyhorn: Paragraph [0103])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the drone system of Wang with the recommended flight parameter of Eyhorn for the benefit of coordinating safe drone ascents from and descents to geographic locations within predefined drone approach corridors. (Eyhorn: Paragraph [0087])

Regarding Claim 4,
Wang, in view of Eyhorn, teaches
	The system according to claim 1, wherein the drone adjusts the flight parameter according to sensing data corresponding to the drone and the recommended flight parameter, wherein the sensing data comprises at least one of the following: a flight speed, heading, an attitude, power, stability, a wind speed and a relative distance between the drone and the moving platform. (Eyhorn: Paragraph [0104])
	The motivation to combine Wang and Eyhorn is the same as stated for Claim 3 above.

Regarding Claim 8,
Wang, in view of Eyhorn, teaches
	The system according to claim 2, wherein the moving platform transmits the recommended flight parameter to the drone in response to that the wind speed is higher than a wind speed threshold, (Eyhorn: Paragraph [0135]-[0137]) wherein the recommended flight parameter instructs the drone not to dock within a period of time. (Wang: Column 39, Line 4-23; The system can instruct the drone to move based on several different preset flight patterns including one where the drone is instructed to hover or fly near the moving vehicle for a set amount of time before landing.)
	The motivation to combine Wang and Eyhorn is the same as stated for Claim 3 above.

Regarding Claim 12,
Wang, in view of Eyhorn, teaches
	The system according to claim 1, wherein the moving platform uploads the current environmental data and a docking result of the drone to a cloud server to update the historical environmental data stored in the cloud server. (Eyhorn: Paragraph [0195]-[0197])
	The motivation to combine Wang and Eyhorn is the same as stated for Claim 3 above.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Wake et al. (US 20220024580; hereinafter Wake).
Regarding Claim 7,
Wang teaches
The system according to claim 2…wherein the recommended flight parameter instructs the drone not to dock within a period of time. (Wang: Column 39, Line 4-23; The system can instruct the drone to move based on several different preset flight patterns including one where the drone is instructed to hover or fly near the moving vehicle for a set amount of time before landing.)
Wang does not teach
…wherein the communication status comprises communication quality, wherein the moving platform transmits the recommended flight parameter to the drone in response to that the communication quality is lower than a communication quality threshold,…
However in the same field of endeavor, Wake teaches
	…wherein the communication status comprises communication quality, wherein the moving platform transmits the recommended flight parameter to the drone in response to that the communication quality is lower than a communication quality threshold,… (Wake: Paragraph [0159], FIG. 12; The system notifies the user that the movable body has a poor connection with the drone. The system will not instruct drone to land until the communication error is fixed.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the drone system of Wang with the communication status of Wake for the benefit of a drone system, in which the drone and the movable body transmit and receive information and cooperate to operate with each other. (Wake: Paragraph [0005])

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Moresve (US 20110202209).
Regarding Claim 9,
Wang teaches
The system according to claim 2,…
Wang does not teach
…wherein the moving platform transmits the recommended flight parameter to the drone in response to a poor road condition, wherein the recommended flight parameter instructs the drone not to dock within a period of time.
However in the same field of endeavor, Moresve teaches
	…wherein the moving platform transmits the recommended flight parameter to the drone in response to a poor road condition, wherein the recommended flight parameter instructs the drone not to dock within a period of time. (Moresve: Paragraph [0032]-[0036]; The system disclosed describes the process of allowing a drone to safely land on a moving ship. The “road” for a ship is the water that the ship is traveling on. After the drone approaches the ship, the drone and the system aboard the ship work in tandem to scan the behavior of the water (road conditions) and the landing platform to verify that it is safe for the drone to land before attempting to do so.) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the drone system of Wang with the road condition verification of Moresve for the benefit of positioning the drone at a particular point above the general movement of the deck then waiting for the position, speed and attitude conditions to be met. (Moresve: Paragraph [0036])

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Eyhorn, and further in view of Wake.
Regarding Claim 10,	
Wang, in view of Eyhorn, teaches
	The system according to claim 4,… 
	Wang, in view of Eyhorn, does not teach
	…wherein the moving platform is coupled to an output device in the vehicle, and the drone transmits a warning message to the moving platform in response to that the power is lower than a power threshold, and the moving platform prompts a driver to change a route of the vehicle through the output device according to the warning message.
	However in the same field of endeavor, Wake teaches
	…wherein the moving platform is coupled to an output device in the vehicle, and the drone transmits a warning message to the moving platform in response to that the power is lower than a power threshold, and the moving platform prompts a driver to change a route of the vehicle through the output device according to the warning message. (Wake: Paragraph [0153], FIG. 15; The abnormality unit is able to detect any issues with the drone during flight (such as low battery and can notify the user of the issue. The abnormality unit can also communicate with the movement controller of the movable body so that is can change modes and move accordingly.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the drone system of Wang and Eyhorn with the low power notification of Wake for the benefit of a drone system, in which the drone and the movable body transmit and receive information and cooperate to operate with each other. (Wake: Paragraph [0005])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/4/2022